                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00255-FDW
                                                  )
 MARY WILSON HEACOX,                              )
                                                  )
                 Plaintiffs,                      )
                                                  )
    v.                                            )         ORDER
                                                  )
 NANCY A. BERRYHILL, Acting                       )
 Commissioner of Social Security,                 )
                                                  )
                 Defendants.                      )
                                                  )

         THIS MATTER is before the Court on Plaintiff’s Motion for Award of Attorney Fees and

Costs under the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 19). Having

reviewed the motion, supporting materials, and the case file, the Court hereby GRANTS the

motion and determines that Plaintiff should be awarded an attorney’s fee under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $5,250.

         IT IS ORDERED that the Plaintiff’s Consent Motion for Attorney Fees (Doc. No. 18) is

GRANTED, to the extent that the Court will award attorney’s fees in the amount of $5,250, and

that pursuant to that to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will

first be subject to offset of any debt Plaintiff may owe to the United States. The Commissioner

will determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied

first, and if any funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s

counsel. If the United States Department of the Treasury reports to the Commissioner that the

Plaintiff does not owe a federal debt, the government will exercise its discretion and honor an
assignment of EAJA fees, and pay the awarded fees directly to Plaintiff’s counsel. No additional

petition pursuant to 28 U.S.C. § 2412(d) shall be filed.

       IT IS FURTHER ORDERED that, additionally, Plaintiff shall be paid $400 in costs from

the Judgment Fund by the U.S. Department of the Treasury pursuant to 28 U.S.C. § 2412(a)(1).

       IT IS SO ORDERED.


                                        Signed: May 23, 2019
